SMITH, Judge,
concurring and dissenting.
I concur with the majority that court interpreters, court reporters, administrative secretaries and general tipstaves should not be excluded as confidential employees from coverage by the Public Employe Relations Act (Act 195), Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§ 1101.101-1101.2301. I disagree however that judicial secretaries and judicial tipstaves should be excluded from the collective bargaining unit.
I
The employer, Court of Common Pleas of Philadelphia County, has the burden to prove that an employee or class of employees should be excluded from the bargaining, unit. The record in this case is devoid of any evidence which demonstrates that the employer has satisfied its burden of proof; the majority nonetheless concludes that of the six disputed job classifications, judicial secre-*263tañes and judicial tipstaves are confidential employees and shall be excluded from coverage of Act 195. The majority’s conclusion is premised on the assumption supported nowhere in this record that the eighty-nine individual commissioned judges of the court “formulate, determine or effectuate” management labor policy and that their judicial secretaries and judicial tipstaves work in a close and continual relationship with those judges.
The majority relies in significant part on the Supreme Court’s decision in Lehigh County v. Pennsylvania Labor Relations Board, 507 Pa. 270, 489 A.2d 1325 (1985), in which the court held judicial secretaries to be confidential employees excludable from the bargaining unit. However, all four of the judges serving within that jurisdiction performed administrative duties by order of the president judge and presumably communicated with their bargaining representatives, the county commissioners, concerning the subjects of collective bargaining. The facts in Lehigh County are vastly dissimilar to the case sub judice due substantially to the disparities in the number of commissioned judges serving in each court and because the petitioners have failed to demonstrate that commissioned judges have any role in the formulation, determination or effectuation of the court’s labor policy, excluding of course the president judge and possibly the three administrative judges within the court.
Section 301(13) of Act 195, 43 P.S. § 1101.-301(13), defines a confidential employee as any employee employed:
(i) in the personnel offices of a public employer and has access to information subject to use by the public employer in collective bargaining; or (ii) in a close continuing relationship with public officers or representatives associated with collective bargaining on behalf of the employer.
The Supreme Court of Pennsylvania has quite clearly stated in Pennsylvania Labor Relations Board v. Altoona Area School Dist., 480 Pa. 148, 389 A.2d 553 (1978) that:
It was not the purpose of § 1101.301(13)(ii) to exclude every employe even remotely ‘associated with’ collective bargaining, from the janitorial employes who clean up after negotiation sessions to the employes who keep the negotiators supplied with coffee, drinking water and sharpened pencils. To the contrary, when we consider the purpose of the PERA it becomes clear that the section is far more amenable to the interpretation given it by the Board— limiting the exclusion to those employers who work in a close continual relationship with managerial employes who actually formulate, determine or effectuate the employer’s labor policy.
Id. at 155-56, 389 A.2d at 557.1
A careful analysis of the record supports the position maintained by the respondents that the judicial secretaries and judicial tip-staves are not confidential employees within the intendment of Section 301. The testimony and exhaustive findings by the hearing examiner show that neither employee has access to documents relating to collective bargaining or materials relating to wages, hours or to working conditions, or to any labor relations policy of the employer. The hearing examiner found that the judicial secretaries’ functions involved, among other things, typing of the judges’ personal correspondence and opinions, maintaining records and tracking court room calendars, and that the judicial tipstaves maintain order and decorum in the courtroom and calendar listings, called cases and retrieved files for court.2
Relying upon Lehigh County, the petitioners argue that all of the common pleas court judges are public employers and that their *264judicial secretaries work within a confidential area of the collective bargaining process. Testimony by then Administrative Judge Diaz does not support the employer’s contentions and to the contrary, belie any participation by all the eighty-nine commissioned judges, either directly or indirectly in the collective bargaining process. At most, Judge Diaz confirms that only the president judge and the city participate in labor negotiations and merely alludes to potential activity by the administrative judges and others appointed to committees by Judge Diaz to make various recommendations to him on the court’s operations. Judge Diaz’ description of the committees negates any contention or perception that they in any way formulate, determine or effectuate labor policy for the court or for that matter even remotely participate in the collective bargaining process.
Excerpts from relevant portions of Judge Diaz’ testimony are set forth below:
Q Let’s go through each of them [committees] so you can explain to me a little more what each committee does and how it relates to the labor relations policy in the collective bargaining strategy.
Let’s talk about the staffing committee, how does that work?
A The staffing committee essentially was put together as a result of a mandate of the Supreme' Court to reduce the level of staffing and to find out all of the essential requirements. They, in addition, have developed callback lists to try to reemploy individuals that may have been laid off.
Q Would I be accurate in describing that their function is actually hiring and firing; layoff recall.
A Recommendations.
Q Recommendations?
A All of the hiring and firing functions are really my responsibility, but I have delegated to them a process of recommending and I have followed their recommendations almost 100 percent, but it’s only because it’s not required.
[[Image here]]
Q Your Honor, I believe the next committee you mentioned was the procurement committee?
A Yes, the procurement committee developed parameters for the purchase and sale of services for the court and its supplies. In that area I guess the most vivid example is the custodial services.
Q Are you referring to the privatization of the custodial services?
A I’m referring to the contract that we have now; yes.
Q The procurement committee’s recommendation on that issue lead to the layoff of some employees; is that correct?
A That’s right.
Q Was that, again, just a recommendation that you had to make the ultimate decision?
A That’s right.
Q I believe the next one you mentioned was a probation advisory committee?
A Yes, I just established a probation advisory committee sort of like an advisory board to be able to determine what policies and functions are being carried on in the probation department. In the past they were out there without any real supervision from the court; outside of the administrators.
Q So their role relates to the probation department?
A That’s right; only.
Q The civil motions committee?
A The civil motions essentially relates to the needs of the motion court and the needs within that. Broad staffing should be applied to that.
Q The manager’s committee?
A The manager’s committee of criminal and civil is essentially to give me feedback on the needs of the divisions.
Q How many judges sit on each committee?
A On the manager’s committee there’s only one judge; Judge Gaffney on the civil side. On the criminal side there are no judges that sit on that, and all the committees they’re all made up of judges and some non-judges which may be lawyers or community folks. [N.T., 12/2/91, pp. 42-43, 46-47; emphasis added.]
*265The committee recommendations are exclusively within the authority of the judges in any event and are not affected by collective bargaining which typically involves negotiation over wages and other financial terms of employment. See Ellenbogen v. County of Allegheny, 479 Pa. 429, 388 A.2d 730 (1978). Additionally, the committees merely made recommendations to Judge Diaz and had no functions associated with collective bargaining; and it is noteworthy that some of the committees contained lawyers or community representatives.
Judge Diaz’ following testimony amply supports the position maintained by the respondents.
Q Is there any committee established by your office or committee that you’re aware of that negotiates with unions.
A Only the president judge responsibility for — we’re not allowed to negotiate with unions. It is the City’s responsibility to negotiate with unions. All we can negotiate with under the mandate of the Supreme Court is for non-economic issues. [Emphasis added.]
[[Image here]]
Q When the City goes into negotiations with these unions that already represent the employees, what role does the president judge play?
A The president judge has the ultimate responsibility to represent the court in non-economic issues based on the needs of the administrative judges.
Q Does he have a committee if you’re aware that he refers to for those matters?
A If it was just assigned to him in the past, I guess, three or four months.
Q So that hasn’t occurred?
A It hasn’t occurred.
Q Who had the duties before?
A Well, the only contract that we’ve ever been involved with was the AFSCME contract and at that time the non-economic issues were negotiated by Judge Bradley who was then the president judge, but at that time the administrative judge didn’t have the same responsibilities.
Q What role, if any, does an individual judge who is not an administrative judge and does not sit on a committee, what role does that judge have in the overall labor relations or the collective bargaining strategy?
A Each judge has the responsibility to hire and fire his own staff.
[[Image here]]
Q Who sets the benefits and salaries for the judicial secretary, tipstaff, and law clerk?
A Presently, they’ve been set by the court.
Q Does the individual judge have any role in the salary of his personal staff?
A No, he doesn’t. He only has the right to hire and fire; he can’t set salaries. Salaries are set forth by the administrative judge. [N.T., pp. 48-50.]
Q Sir, have you specifically delegated to any of these five committees [staffing committee, procurement, services, advisory board of probation department, civil motions, and managers] the duty and responsibility of developing proposals for collective bargaining or which might be utilized in collective bargaining?
A I have not.
[[Image here]]
Q During the eleven years that you’ve been a member of the Board of Judges, did Judge Bradley ever convene the Board of Judges to consider a proposal in collective bargaining?
A No, he didn’t.
Q Did Judge Bradley, ever convene the Board of Judges to promulgate proposals for collective bargaining?
A No, he didn’t. I’m not aware of that; he may have.
Q During those eleven years, in fact, has the Board of Judges functioned in any capacity with respect to assisting the president judge in fulfilling his responsibilities as chief negotiator?
A I don’t believe so. The reason I hesitated is they’re always motions of pay increases and complaints about relationships with employees and management issues. I *266don’t know if any of them every relate to labor issues.
Q Or to collective bargaining?
A Or to collective bargaining.
Q Am I correct, sir, in understanding that historically the court’s proposals for collective bargaining, I mean historically by Judge Bradley, have been developed by Judge Bradley or his administrative staff?
A That’s correct. [N.T., pp. 72, 77-78.]
Further testimony by Judge Diaz is illuminating on the question of the individual judges’ participation in the collective bargaining process.
Q In other words, Justice Cappas proposal Judge Blake would be the chief negotiator but the administrative judges and Mr. Gallas would have a significant amount of input into the collective bargaining process subject to some mediation or other type of—
A Mr. Gallas and Blake would be the chief negotiators and the administrative judge would have input.
Q Subject to this mediation by ranking administrators by the Supreme Court or the AOPC?
A That’s right.
Q Just for the sake of the record, am I correct that to date the Court of Common Pleas has never collectively bargained an agreement for its non-professional employees?
A That’s correct, that I’m aware, of. [N.T., p. 66.]
HEARING EXAMINER McCON-NELL: It is established now how negotiations will occur next time.
THE WITNESS: Yes, the president judge and the executive administrator will be involved in whatever negations occur with regard to labor contracts that apply to the entire court. If they only apply to a division then they’re given to that division. But it’s unlikely that any one would apply to a division; they apply to the entire court. [Id., at 95-96.]
Judge Diaz’ testimony established only one fact — input into the collective bargaining process is limited solely to the president judge and possibly the three administrative judges of the court.
The test applied by the Board in evaluating an employee’s alleged confidential status is a narrow one. That test is whether or not the employee asserted to be confidential actually serves in any confidential capacity to a person who formulates, determines or effectuates management policies in the field of labor relations. The relevant portion of Section 301 for purposes of this proceeding defines a confidential employee as one who works in a close relationship with public officers or representatives “associated with” collective bargaining. The term “associated with” must be considered in the context in which it appears in the Act, and as such may be interpreted as a legislative intent to exclude only those employees, by virtue of their inclusion in the bargaining unit, who would seriously impair the employer’s ability to bargain. Lehigh County; Altoona Area School Dist. The hearing examiner appropriately required that there be a “labor nexus,” meaning that the employee must be privy to collective bargaining strategy, particularly involving labor proposals, prior to a union’s knowledge of such strategy, and properly found that no such labor nexus exists in this case.3
As to any reliance upon Lehigh County, the testimony here makes it abundantly clear that Lehigh is distinguishable. The Lehigh County commissioners serve as representatives of the court for bargaining purposes; and while recognizing the right of court employees to organize under Act 196, the Supreme Court found the judicial secretaries to judges in that court to be confidential employees because of the expectation or inevitability that they would become involved in the collective bargaining process as communica*267tion between the judges and the county commissioners is essential and access of the judges’ secretaries to information involved in that process is a likely possibility.
That possibility however does not exist in the matter sub judice where Judge Diaz has provided no testimony to demonstrate that any of the eighty-nine commissioned judges, except the president and administrative judges, would formulate, determine or effectuate labor policy for the court and become actively involved in the collective bargaining process such that their judicial secretaries are likely to have access to confidential information related to collective bargaining. In concluding that individual judges’ judicial secretaries and judicial tipstaves are confidential employees, the majority focuses on the unproven assumption that individual judges “effectuate” management labor policy as opposed to formulate or determine that policy.
The majority has grafted its own interpretation of what it means to effectuate management labor policy rather than reading the word in the context in which it should be viewed — the process by which judges may become involved in collective bargaining as described in Lehigh County through the direct communication between judges and management negotiation representatives to formulate, determine or effectuate management labor policy. Only the president judge, and possibly administrative judges, and the city have the power to ultimately become involved in the collective bargaining process to create an agreement between the employer and union.4
The purpose of Act 195 is to permit public employees to organize and to bargain collectively for matters concerning wages, hours and other terms and conditions of employment. To exclude the judicial secretaries and judicial tipstaves from coverage by the Act on the record produced here would be tantamount to depriving approximately two hundred public employees of their right to organize and to bargain collectively. If the legislature intended to exclude such a substantial number of public employees, then perhaps the legislature should amend Act 195. Unless the legislature determines otherwise, I would not deny to all judicial secretaries and judicial tipstaves coverage afforded by the Act to public employees within the Commonwealth of Pennsylvania.
II
The majority refuses to extend the holding in Commonwealth ex rel. Bradley v. Pennsylvania Labor Relations Board, 479 Pa. 440, 388 A.2d 736 (1978), to judicial secretaries and judicial tipstaves since their inclusion in a collective bargaining unit would violate the separation of powers doctrine purportedly because to do so would allow an “incursion” into the constitutional independence of the judiciary; and inclusion of these employees would increase the probability that the process would infringe upon an individual judge’s present authority to select, discharge and supervise personal staff. In Bradley, the Supreme Court concluded that so long as judges retained their authority to select, discharge and supervise court personnel, the independence of the judiciary remains unimpaired and judicial authority in these areas is not infringed by the collective bargaining process. On the other hand, the Supreme Court expressly noted in Lehigh County that the process does not prevent bargaining over wages, hours and other terms and conditions of employment unless the bargaining impinges in some concrete way upon judicial control of hiring, discharge and supervision of its employees.
The basic character of the functions or power under scrutiny here is not judicial in nature; the functions of selecting, supervising or discharging employees are administrative in nature and do not involve a judge’s power to interpret and apply the law in an actual controversy. Moreover, the U.S. Supreme Court firmly held in Forrester v. White, 484 U.S. 219, 108 S.Ct. 538, 98 L.Ed.2d 555 (1988), that personnel decisions such as hiring and firing of court employees are administrative rather than judicial in na*268ture; and in Ellenbogen, the court acknowledged the principle that judges should devote their attention to judicial responsibilities rather than “non-judicial or non-adjudicatory” activities of the collective bargaining. This principle is buttressed by legislative intent that functions related to collective bargaining be placed in the hands of managerial representatives for the courts who are best able to assess and negotiate employee proposals.
Thus application of Act 195 to the judicial secretaries and judicial tipstaves does not implicate the separation of powers doctrine as no legislative intent to usurp powers of the judiciary is manifested. Ellenbogen. Instead, this Court should uphold the underlying purpose of Act 195 which is to promote fundamental fairness to public employees within the Commonwealth and their right to organize and bargain collectively. I would therefore grant respondents’ motion for summary judgment as to judicial secretaries and judicial tipstaves as well, excluding however those judicial secretaries and judicial tip-staves in the employ of the president judge and the three administrative judges.
DOYLE, J., joins in this dissent.

. In Lehigh County, the court reiterated the policy considerations underlying the exclusion of confidential employees — a recognition of the need to balance the employees’ right to be represented with the employer's right to develop labor policies assisted by employees who are not represented by the union with whom the employer must negotiate.


. The hearing examiner found that the judicial secretaries and tipstaves all receive the same benefits as other court employees whose benefits are determined as a whole, and that the court’s personnel office administers the employee benefits. Further, a judge cannot grant additional salary or benefits not provided through the court's personnel office, and all court employees have personnel files centrally maintained in the personnel department.


. Citing Washington Township Municipal Auth. v. Pennsylvania Labor Relations Board, 131 Pa.Commonwealth Ct. 36, 569 A.2d 402, appeal denied, 525 Pa. 652, 581 A.2d 577 (1990), the Board stated the principle that where an employer has had no prior bargaining with unions, the Board has determined that a confidential status cannot be found. Furthermore, in Altoona Area School Dist., the court rejected the employer’s argument that school principals were “associated with” collective bargaining solely because of their involvement in handling grievances.


. Because the president judges and administrative judges of the court may have collective bargaining roles, their judicial secretaries and judicial tipstaves however may be excluded from the coverage of Act 195.